ORDER
PER CURIAM.
Appellant, Victor Ray Burton (“mov-ant”), appeals the judgment of the Circuit Court of Marion County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant seeks to vacate his convictions and sentences for assault in the first degree, section 565.050 RSMo 20001 and armed criminal action, section 571.015. Movant was sentenced to consecutive terms of twenty years for the assault in the first degree conviction and five years for the armed criminal action conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.